DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 03 December 2021 [hereinafter Response] has been entered, where:
Claim 1, 8, 13, 15, and 20 are amended.
Claims 4, 11, and 18 are cancelled.
Claims 1-3, 5-10, 12-17, 19 and 20 are pending.
Claims 1-3, 5-10, 12-17, 19 and 20 are rejected.
Examiner notes that a Decision Granting Request for Prioritized Examination (Track I) was granted for this application 10 February 2020. Also, a claim of foreign priority has been made through the Application Data Sheet to Chinese Application No. 201510558108.7, filed 02 September 2015. A certified copy of the priority documents have been received in Application No. 15/909,640, to which the instant application is a continuing application. Accordingly, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 U.S.C. § 101
3.	The following is a quotation of 35 U.S.C. § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A computer-implemented method for determining deployment need for a point of interest (POI), the computer-implemented method comprising:
receiving, by one or more processors of a server, user data comprising a target geographic area of one or more users, the target geographic area of one or more users being set as an inspecting area by the server that monitors a frequency of access of the target geographic area by one or more users;
determining, by the one or more processors, one or more target user devices covered by the target geographic area to be inspected;
dividing, by the one or more processors, the target geographic area into a plurality of grid areas,
determining, by the one or more processors, a current POI network relative to the plurality of grid areas, the POI network comprising a number of POIs that have a preset function and are deployed within a set distance from the target user devices;
determining, by the one or more processors, a potential usage of a preset function of the POI relative to a total number of deployed POIs within a set distance from a target user device based on a weighted sum of users of the preset function within the set distance from the target user device relative to a threshold defining a minimum number of users of the preset function within the set distance from the target user device, wherein the weights associated with the weighted sum of the users vary in accordance with corresponding family sizes of the users;
determining, by the one or more processors, one or more POI deployment need indexes of the one or more target user devices within the plurality of grid areas, wherein each POI deployment need index of a target user device, of the one or more POI deployment need indexes, is determined based on the current POI network, wherein the POI deployment need index of the target user device is determined as being associated with the potential usage of the preset function and is inversely proportional to a total number of deployed POIs within the set distance from the target user device;
providing, by the one or more processors, a total deployment need index for the target geographic area, the total deployment need index being determined based on the one or more POI deployment need indexes; 
generating, by the one or more processors, a request to deploy one of the POIs with the largest total need index among the plurality of grid areas to update the current POI network, the request comprising a map of the one or more POI deployment need indexes for the plurality of grid areas; and
displaying the map using visual indicators to differentiate the largest total need index among the plurality of grid areas.
Under Step 1, the instant claim recites a “method,” which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
* * *
determining . . . one or more target user devices covered by the target geographic area to be inspected;
dividing . . . the target geographic area into a plurality of grid areas,
determining . . . a current POI network relative to the plurality of grid areas, the POI network comprising a number of POIs that have a preset function and are deployed within a set distance from the target user devices;
determining . . . a potential usage of a preset function of the POI relative to a total number of deployed POIs within a set distance from a target user device . . . ;
determining . . . one or more POI deployment need indexes of the one or more target user devices within the plurality of grid areas. . . ;
providing . . . a total deployment need index for the target geographic area 
generating . . . a request to deploy one of the POIs with the largest total need index among the plurality of grid areas . . . ; and
* * *
The claim recites the steps of determining POI deployment for a geographic area based on need, and generating a request to deploy on of the POIs. The claim is directed to an abstract idea of planning POI placement for a geographic area.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“point of interest,” which is a generic computer component performing generic computer service functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3) (“point of interest (POI) in the present disclosure refers to various service services. For example, a POI can be a self-service terminal (for example, an ATM) or a fixed service location (for example, a pharmacy), or a combination of both. A POI can have one or more particular (or set) functions; meaning that the POI can provide the particular functions.” (Specification ¶0013)), 
“one or more processors of a server,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a target user device,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3). 
The claim recites activities that include:
receiving . . . user data . . . , 
displaying the map . . . .
These generic steps of receiving data and displaying processed data, executed as instructions with a regular computer, do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“point of interest,” which is a generic computer component performing generic computer service functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3) (“point of interest (POI) in the present disclosure refers to various service services. For example, a POI can be a self-service terminal (for example, an ATM) or a fixed service location (for example, a pharmacy), or a combination of both. A POI can have one or more particular (or set) functions; meaning that the POI can provide the particular functions.” (Specification ¶0013)), 
“one or more processors of a server,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a target user device,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3). 
Receiving data, storing data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 2 recites the “computer-implemented method of claim 1, further comprising: providing, by the one or more processors, at least one grid area from the plurality of the grid areas to be inspected.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 3 recites the “computer-implemented method of claim 2, further comprising providing, by the one or more processors, one or more total deployment need indexes of one or more grid areas of the plurality of grid areas to a POI server of a set service provider to determine one or more addresses for deploying to the target geographic area one or more POIs that have the preset function.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 2, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 2.
Claim 5 recites the “computer-implemented method of claim 1, wherein the total deployment need index is sum of the one or more POI deployment need indexes.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 6 recites the “computer-implemented method of claim 1, wherein the one or more target user devices are determined by filtering out one or more non-target user devices from a group of user devices covered by the target geographic area to be inspected, wherein the one or more non-target user devices satisfy at least one condition from a group of conditions consisting of:
the one or more non-target user devices does not use the preset function, and
at least one POI that has the preset function has been deployed within the set distance of the one or more non-target user devices.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 7 recites the “computer-implemented method of claim 6, wherein the at least one POI has been deployed by a common service provider that interacts with the one or more non-target user devices more frequently than other service providers that are able to deploy POIs that have the preset function.”
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include:
“a common service provider,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3) (“a common service provider is a service provider that interacts with the user more frequently than other service providers that offer POIs that provide the particular function” (Specification ¶ 0026)).
“one or more non-target user devices,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3) (“A POI that provides the particular function has already been deployed by a set service provider ( or set-service-provider) or by a common service provider ( or common-service-provider), or both, within a set distance from the user.” (Specification ¶ 0024).
The generic steps of receiving data and displaying processed data, executed as instructions with a regular computer, do not change the character of the claim from an abstract idea into a practical application. Also, the service providing using conventional components and functions generic to the technology are well-known, routine, and conventional. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Claim 8 recites:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for determining deployment need for a point of interest (POI), the operations comprising:
receiving user data comprising a target geographic area of one or more users, the target geographic area of one or more users being set as an inspecting area by a server that monitors a frequency of access of the target geographic area by one or more users;
determining one or more target user devices covered by the target geographic area to be inspected;
dividing the target geographic area into a plurality of grid areas,
determining a current POI network relative to the plurality of grid areas, the POI network comprising a number of POIs that have a preset function and are deployed within a set distance from the target user devices;
determining a potential usage of a preset function of the POI relative to a total number of deployed POIs within a set distance from a target user device based on a weighted sum of users of the preset function within the set distance from the target user device relative to a threshold defining a minimum number of users of the preset function within the set distance from the target user device, wherein the weights associated with the weighted sum of the users vary in accordance with corresponding family sizes of the users;
determining one or more POI deployment need indexes of the one or more target user devices within the plurality of grid areas, wherein each POI deployment need index of a target user device, of the one or more POI deployment need indexes, is determined based on the current POI network, wherein the POI deployment need index of the target user device is determined as being associated with the potential usage of the preset function and is inversely proportional to a total number of deployed POIs within the set distance from the target user device; 
providing a total deployment need index for the target geographic area, the total deployment need index being determined based on the one or more POI deployment need indexes; 	
generating a request to deploy one of the POIs with the largest total need index among the plurality of grid areas to update the current POI network, the request comprising a map of the one or more POI deployment need indexes for the plurality of grid areas; and
displaying the map using visual indicators to differentiate the largest total need index among the plurality of grid areas.
Under Step 1, the instant claim recites a “non-transitory, computer-readable medium,” which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
* * *
determining . . . one or more target user devices covered by the target geographic area to be inspected;
dividing . . . the target geographic area into a plurality of grid areas,
determining . . . a current POI network relative to the plurality of grid areas, the POI network comprising a number of POIs that have a preset function and are deployed within a set distance from the target user devices;
determining . . . a potential usage of a preset function of the POI relative to a total number of deployed POIs within a set distance from a target user device . . . ;
determining . . . one or more POI deployment need indexes of the one or more target user devices within the plurality of grid areas. . . ;
providing . . . a total deployment need index for the target geographic area 
generating . . . a request to deploy one of the POIs with the largest total need index among the plurality of grid areas . . . ; and
* * *
The claim recites the steps of determining POI deployment for a geographic area based on need, and generating a request to deploy on of the POIs. The claim is directed to an abstract idea of planning POI placement for a geographic area.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“point of interest,” which is a generic computer component performing generic computer service functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3) (“point of interest (POI) in the present disclosure refers to various service services. For example, a POI can be a self-service terminal (for example, an ATM) or a fixed service location (for example, a pharmacy), or a combination of both. A POI can have one or more particular (or set) functions; meaning that the POI can provide the particular functions.” (Specification ¶0013)), 
“one or more processors of a server,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a target user device,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3). 
The claim recites activities that include:
receiving . . . user data . . . , 
displaying the map . . . .
These generic steps of receiving data and displaying processed data, executed as instructions with a regular computer, do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“point of interest,” which is a generic computer component performing generic computer service functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3) (“point of interest (POI) in the present disclosure refers to various service services. For example, a POI can be a self-service terminal (for example, an ATM) or a fixed service location (for example, a pharmacy), or a combination of both. A POI can have one or more particular (or set) functions; meaning that the POI can provide the particular functions.” (Specification ¶0013)), 
“one or more processors of a server,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a target user device,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3). 
Receiving data, storing data, and data processing using conventional components and functions generic to the technology are well-known, usual, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 8 is directed to non-eligible subject matter.
Claim 9 recites the “non-transitory, computer-readable medium of claim 8, further comprising: providing at least one grid area from the plurality of the grid areas to be inspected.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 8, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 8.
Claim 10 recites the “non-transitory, computer-readable medium of claim 9, further comprising one or more instructions to perform providing one or more total deployment need indexes of one or more grid areas of the plurality of grid areas to a POI server of a set service provider to determine one or more addresses for deploying to the target geographic area one or more POIs that have the preset function.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 9, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 9.
Claim 12 recites the “non-transitory, computer-readable medium of claim 8, wherein the total deployment need index is sum of the one or more POI deployment need indexes.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 8, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 8.
Claim 13 recites the “non-transitory, computer-readable medium of claim 8, wherein the one or more target user devices are determined by filtering out one or more non-target users user devices from a group of user devices covered by the target geographic area to be inspected, wherein the one or more non-target user devices satisfy at least one condition from a group of conditions comprising:
the one or more non-target user devices does not use the preset function, and
at least one POI that has the preset function has been deployed within the set distance of the one or more non-target user devices.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 8, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 8.
Claim 14 recites the “non-transitory, computer-readable medium of claim 13, wherein the at least one POI has been deployed by a common service provider that interacts with the one or more non-target user devices more frequently than other service providers that are able to deploy POIs that have the preset function.”
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include:
“a common service provider,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3) (“a common service provider is a service provider that interacts with the user more frequently than other service providers that offer POIs that provide the particular function” (Specification ¶ 0026)).
“one or more non-target user devices,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3) (“A POI that provides the particular function has already been deployed by a set service provider ( or set-service-provider) or by a common service provider ( or common-service-provider), or both, within a set distance from the user.” (Specification ¶ 0024).
The generic steps of receiving data and displaying processed data, executed as instructions with a regular computer, do not change the character of the claim from an abstract idea into a practical application. Also, the service providing using conventional components and functions generic to the technology are well-known, usual, routine, and conventional. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Claim 15 recites:
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
receiving user data comprising a target geographic area of one or more users, the target geographic area of one or more users being set as an inspecting area by a server that monitors a frequency of access of the target geographic area by one or more users; 
determining one or more target user devices covered by the target geographic area to be inspected; 
dividing the target geographic area into a plurality of grid areas, determining a current POI network relative to the plurality of grid areas, the POI network comprising a number of POIs that have a preset function and are deployed within a set distance from the target user devices; 
determining a potential usage of a preset function of the POI relative to a total number of deployed POIs within a set distance from a target user device based on a weighted sum of users of the preset function within the set distance from the target user device relative to a threshold defining a minimum number of users of the preset function within the set distance from the target user device, wherein the weights associated with the weighted sum of the users vary in accordance with corresponding family sizes of the users; 
determining one or more POI deployment need indexes of the one or more target user devices within the plurality of grid areas, wherein each POI deployment need index of a target user device, of the one or more POI deployment need indexes, is determined based on the current POI network, wherein the POI deployment need index of the target user device is determined as being associated with the potential usage of the preset function and is inversely proportional to a total number of deployed POIs within the set distance from the target user device; 
providing a total deployment need index for the target geographic area, the total deployment need index being determined based on the one or more POI deployment need indexes; 
generating a request to deploy one of the POIs with the largest total need index among the plurality of grid areas to update the current POI network, the request comprising a map of the one or more POI deployment need indexes for the plurality of grid areas; and 
displaying the map using visual indicators to differentiate the largest total need index among the plurality of grid areas.
Under Step 1, the instant claim recites a “system,” which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
* * *
determining . . . one or more target user devices covered by the target geographic area to be inspected;
dividing . . . the target geographic area into a plurality of grid areas,
determining . . . a current POI network relative to the plurality of grid areas, the POI network comprising a number of POIs that have a preset function and are deployed within a set distance from the target user devices;
determining . . . a potential usage of a preset function of the POI relative to a total number of deployed POIs within a set distance from a target user device . . . ;
determining . . . one or more POI deployment need indexes of the one or more target user devices within the plurality of grid areas. . . ;
providing . . . a total deployment need index for the target geographic area 
generating . . . a request to deploy one of the POIs with the largest total need index among the plurality of grid areas . . . ; and
* * *
The claim recites the steps of determining POI deployment for a geographic area based on need, and generating a request to deploy on of the POIs. The claim is directed to an abstract idea of planning POI placement for a geographic area.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“point of interest,” which is a generic computer component performing generic computer service functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3) (“point of interest (POI) in the present disclosure refers to various service services. For example, a POI can be a self-service terminal (for example, an ATM) or a fixed service location (for example, a pharmacy), or a combination of both. A POI can have one or more particular (or set) functions; meaning that the POI can provide the particular functions.” (Specification ¶0013)), 
“one or more processors of a server,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a target user device,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3). 
The claim recites activities that include:
receiving . . . user data . . . , 
displaying the map . . . .
These generic steps of receiving data and displaying processed data, executed as instructions with a regular computer, do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“point of interest,” which is a generic computer component performing generic computer service functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3) (“point of interest (POI) in the present disclosure refers to various service services. For example, a POI can be a self-service terminal (for example, an ATM) or a fixed service location (for example, a pharmacy), or a combination of both. A POI can have one or more particular (or set) functions; meaning that the POI can provide the particular functions.” (Specification ¶0013)), 
“one or more processors of a server,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a target user device,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3). 
Receiving data, storing data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 16 recites the “computer-implemented system of claim 15, further comprising: providing at least one grid area from the plurality of the grid areas to be inspected.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 15, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 15.
Claim 17 recites the “computer-implemented system of claim 16, further configured to provide one or more total deployment need indexes of one or more grid areas of the plurality of grid areas to a POI server of a set service provider to determine one or more addresses for deploying to the target geographic area one or more POIs that have the preset function.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 16, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 16.
Claim 19 recites the “computer-implemented system of claim 15, wherein the total deployment need index is sum of the one or more POI deployment need indexes.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 15, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 15.
Claim 20 recites the “computer-implemented system of claim 15, wherein the one or more target user devices are determined by filtering out one or more non-target users user devices from a group of user devices covered by the target geographic area to be inspected, wherein the one or more non-target user devices satisfy at least one condition from a group of conditions comprising:
the one or more non-target user devices does not use the preset function, and
at least one POI that has the preset function has been deployed within the set distance of the one or more non-target user devices.” The claim merely recites more details or specifics of the abstract idea of planning POI placement for a geographic area of claim 15, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 15.
Claim Rejections - 35 U.S.C. § 103
6.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
9.	Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20140094194 to Schwent et al. [hereinafter Schwent] in view of US Published Application 20090005021 to Forstall et al. [hereinafter Forstall], and US Published Application 20100076968 to Boyns et al. [hereinafter Boyns], and further in view of US Published Application 20130282490 to Kramer et al. [hereinafter Kramer] and US Published Application 20120173370 to Soroca et al. [hereinafter Soroca].
Regarding claims 1, 8, and 15, respectively, Schwent teaches [a] computer-implemented method (Schwent ¶ 0050) of claim 1, [a] non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (Schwent ¶ 0007) of claim 8, and [a] computer-implemented system, comprising: one or more computers (Schwent ¶ 0024 teaches a server (one . . . computers)); and one or more computer memory devices interoperably coupled with the one or more computers (Schwent ¶ 0042) and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (Schwent ¶ 0050) of claim 15, for determining deployment need for a point of interest (POI), the method comprising:
receiving, by one or more processors of a server (Schwent ¶ 0041 teaches one or more processors of a server), user data comprising a target geographic area of one or more users (Schwent ¶ 0023 teaches the system 100 receives an address (geographic location) . . . to convert the address into its associated geographic coordinates (i.e., geolocation). The system 100 can receive an address from a number of different clients 106, including local clients (e.g., clients residing on the same network as the system 100), smartphones and an open API 108 (that is, receiving . . . one or more geographic locations of one or more users); see also Schwent ¶ 0022, which teaches that [c]lients 106 can include mobile, web and network based applications, interactive voice response systems, and local applications (e.g., applications local to the network on which the location services system 100 is operating) (that is, a client is one or more users)), the target geographic area of one or more users being set as an inspecting area by the server (Schwent ¶ 0023 teaches [t]he system 100 can receive an address from a number of different clients 106, including local clients (e.g., clients residing on the same network as the system 100), smartphones and an open API 108. The system 100 compares the geolocation to a resources database with the locations of products and services to determine those products and services located closest to the address (that is, the “address” being the target geographic area of one or more users being set as an inspecting area by the server), passing the results back to the client for presentation to the requestor (e.g., an individual looking up the nearest automated teller machine (ATM) on a smartphone application)) . . . ;
determining, by the one or more processors, one or more target user devices covered the target geographic area to be inspected (Schwent ¶ 007 teaches to receive a request for location services from a computer device of a user (that is, one . . . target user devices), and extract . . . a desired resource to be located and a search radius (that is, radius is covered by an area to be inspected));
dividing, by the one or more processors, the target geographic area into a plurality of grid areas (Schwent ¶ 0018 teaches the use of “geographic coordinates,” which include a longitudinal and latitudinal grid (that is, dividing . . . the target geographic area into a plurality of grid areas)),
determining, by the one or more processors, a current POI network relative to the plurality of grid areas, the POI network comprising a number of POIs that have a preset function and are deployed within a set distance from the target user devices (Schwent ¶ 0018 teaches The request is formatted as a single uniform resource locator (URL) string that includes the one or more request parameters. The formatted request is transmitted to a first of a plurality of geolocation service providers. One or more geographic coordinates are received from the geolocation service provider related to the request from the user and the one or more request parameters; Schwent ¶ 0050 teaches [t]he one or more request parameters includes a geographical location (e.g., a physical address) and a distance (e.g., a radius around the physical address to locate resources) (that is, the radius around the physical address is a number of POIs that have a preset function and are deployed with a set distance from the target user devices). The one or more request parameters includes a type of resource (that is, the type of resource includes a preset function) to be located, such as an . . . automated teller machine (ATM));
* * *
determining, by the one or more processors, one or more POI deployment need indexes of the one or more target user devices within the plurality of grid areas(Schwent ¶ 0024 teaches [t]he products or service (that is, POI) can include any product or service indexed to a geolocation and stored in a resource database 102 (that is, the indexed to a geolocation of any product or service is determining . . . one or more POI deployment need indexes). For example, products and services can include ATMs, Paypass contactless payment method, Prepaid Travel, Easy Savings, and Repower. The resource database can include any product or service that a client may wish to locate, not limited to products and services in the financial services industry (that is, the POI has a preset function); Schwent ¶ 0049 teaches the resource matching system determines 704 whether an ATM is the desired resource. If so, the ATM location segment 716 of the resource database 102 is selected and latitude and longitude boundaries are formed 708 based on the geocoded address and the desired radius (that is, “latitude and longitude boundaries” are within the plurality of grid areas)), wherein each POI deployment need index of a target user device, of the one or more POI deployment need indexes, is determined based on the current POI network (Schwent ¶ 0032 teaches the geocoded address and a radius (e.g., a distance around the address for which resources are to be located (that is, a radius relative to the geocoded address being a set distance from the target user)) is passed to the resource database 102 where a report of resources (that is, a POI deployment need index of the target user device, of the one or more POI deployment need indexes) within the radius (that is, are deployed within a set distance from the target user) is generated; Schwent ¶ 0033 teaches resource attributes (e.g., products and services) (that is, a number of POIs) are stored in a secondary table (e.g., location attributes 504) . . . with a one to many relationship to the location master table 502); 
[Examiner note: the BRI of the term “deploy” as used within the claims, without more, has a scope including software deployments and/or hardware employments of “POIs that have the preset function, which is not inconsistent with the specification (see, e.g., PGPUB ¶ 0003)]), . . . ; 
providing, by the one or more processors, a total deployment need index for the target geographic area (Schwent ¶ 0049 teaches [a] result set is then built 718 (that is, providing) with all the ATMs (that is “all” being a total deployment need index) inside the latitude and longitude boundaries (that is, for the target geographic area)), the total deployment need index being determined based on the one or more POI deployment need indexes (Schwent ¶ 0049 teaches [t]he selected segment of the resource database 102 (e.g., in this case the ATM location segment 716); Examiner notes that as written, the limitations of “the total deployment need index” and “the deployment need index” are construed as being equivalent to one another because the limitation of “the deployment need index” is to be determined “based on a number of POIs that have the preset function”, and that “the total deployment need index” is being determined “based on the one or more POI deployment need indexes”; moreover, the ordinary customary meaning of the term “need” is “a lack of something requisite, desirable, or useful” (Merriam-Webster Dictionary, “Definition of need” <https://www.merriam-webster.com/dictionary/need>); however, as set out by the claim, “need” simply corresponds to a number of POI [having] a preset function within an area to be searched); 
generating, by the one or more processors, a request to deploy one of the POIs with the largest total need index (Schwent ¶ 0050 teaches transmitting 806 the formatted request (that is, generating, . . . , a request to deploy one of the POIs) to a first of a plurality of geolocation service providers. The method also includes receiving 808 from the geolocation service provider one or more geographic coordinates related to the request from the user and the one or more request parameters [that include the] type of resource to be located (that is, deploy one of the POIs), such as an entertainment venue, theater, nightclub, restaurant, automated teller machine (ATM), Paypass contactless payment method, Prepaid Travel, Easy Savings, and Repower. The distance comprises a radius from the current geographical location of the user (that is, with the largest total need index among the one or more geographic locations) among the plurality of grid areas to update the current POI network, the request comprising a map of the one or more POI deployment need indexes for the plurality of grid areas (Schwent ¶ 0049 teaches [t]he selected segment of the resource database 102 (e.g., in this case the ATM location segment 716) is queried 710 with the latitude and longitude boundaries to determine which ATMs are located within the boundaries (that is, “latitude and longitude boundaries” are a plurality of grid areas). A result set is then built 718 with all the ATMs inside the latitude and longitude boundaries; Schwent ¶ 0051 teaches [o]utputting the one or more geographic coordinates to the user includes overlaying the one or more geographic coordinates on a map display; Schwent, claim 19, teaches to overlay the list of desired resources on a map); and 
displaying the map using visual indicators (Schwent ¶ 0050 teaches [o]utputting the one or more geographic coordinates to the user further includes overlaying the one or more geographic coordinates on a map display to enable the user to visualize the data) to differentiate the largest total need index among the plurality of grid areas. 
[Examiner note: the BRI of the term “deploy” of the claim reads on the teachings of Schwent pertaining “to provide, station, position, etc.]) . . . .
Though Schwent teaches the feature of deployment need of POIs with preset functions relative to users within a distance/area of a target user device, as set out in detail herein, Schwent, however, does not explicitly teach -
* * *
determining, by the one or more processors, a potential usage of a preset function of the POI relative to a total number of deployed POIs within a set distance from a target user device based on a weighted sum of users of the preset function within the set distance from the target user device . . . ;
* * *
But Forstall teaches -
* * *
determining, by the one or more processors, a potential usage of a preset function of the POI (Forstall, Fig. 5A teaches a user interface for selecting categorical information (that is, the categorical information is determining . . . a potential usage o fa preset function of the POI) for location-based information services:

    PNG
    media_image1.png
    399
    562
    media_image1.png
    Greyscale

relative to a total number of deployed POIs within a set distance from a target user device (Forstall Fig. 6A teaches a user interface that displays locations of items (POIs) that satisfy a request for categorical information (Examiner Annotations in text box):

    PNG
    media_image2.png
    654
    685
    media_image2.png
    Greyscale

Forstall ¶ 0055 teaches the location-based information can be indexed (e.g., an inverse index) in the content repositories 410 by geographic location or region (that is, relative to a total number of deployed POIs within a set distance from a target user device)). . . ;
* * *
Schwent and Forstall are from the same or similar field of endeavor. Schwent teaches determining POI for an area of target users. Forstall teaches location-based information indexes for points of interest. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to combine Schwent pertaining to POI for an area with the inverse index of location-based information of Forstall.
The motivation for doing so is to receive categorical information corresponding to venues. (Forstall ¶ 0060).
Though Schwent and Forstall teach the features of deployment need of POIs with preset functions relative to users within a distance/area of a target user device, as set out in detail herein, the combination of Schwent and Forstall, however, does not explicitly teach a “weighted ratio of users”. Also, the combination of Schwent and Forstall does not explicitly teach -
* * *
. . . that monitors a frequency of access of the target geographic area by one or more users;
* * *
. . . based on a weighted sum of users of the preset function within the set distance from the target user device . . .;
* * *
and generating . . . among the plurality of grid areas to update the current POI network.
But Boyns teaches a “weighted ratio of users” (Boyns ¶ 0064 teaches prior location or transaction history for the user of mobile device 102 can be accorded greater weight than the same histories of users in set of friend user profiles 126 (that is, a weighted ratio of users)). Boyns also teaches -
* * *
. . . that monitors a frequency of access of the target geographic area by one or more users (Boyns ¶ 0074 teaches the speech unit sequences can consist of an N-gram, or a set of words which appear in a given order, such as "Mexican restaurant within 10 miles. In 1306, a frequency of speech unit sequences (that is, the “frequency of speech unit sequences” are monitors a frequency of access) can be determined for all users (that is, by one or more users) around a location having a voice tag contained in set of geotag data 114. In 1308, a frequency of speech unit sequences can be determined for speech samples ever spoken by the subject user. In 1310, a frequency of tags in a surrounding area (or tag "cloud') associated with a specific subject location can be determined. For example, a given location in profiled region 110 with defined latitude/longitude coordinates (or, latitude/longitude/altitude coordinates) can have the term 'golf appearing in the associated set of geotag data 114 with a frequency above a predetermined threshold);
* * *
. . . based on a weighted sum of users (Boyns ¶ 0036 teaches a population of users (that is, a sum of users)) of the preset function within the set distance from the target user device (Boyns ¶ 0034 teaches a regional profiling platform can identify, aggregate (that is, a sum), organize, and store one or more attributes of the associated geographic locations based on the collective set of geotag data. The collective set of geotag data can be used to derive a regional profile for a block, tract, zip code area, city, state, country, or other geographic region; different inputs accepted by profile module 136 to generate user profile 118 can be weighted (that is, a weighted sum) or used differently, for instance, based on the differing predictive power of various inputs; Boyns ¶ 0046 teaches [t]the boundary or area of profiled region 110 itself can be defined or identified based on a region parameter, which can for instance include a region identifier and/or a region size. For example, the region parameter can include a radius and a longitude/latitude coordinate (that is, within the set distance from the target user device relative to threshold) acquired by the mobile device 102, and/or calculated based on user input; Boyns Fig. 3 (Examiner annotations in text boxes) & ¶ 0016 teaches an exemplary exchange of geotag-related information between a mobile device (that is, target user device) and profiling server, in context with the mobile device in a profiled region, according to one aspect:

    PNG
    media_image3.png
    871
    606
    media_image3.png
    Greyscale

 . . . ;
* * *
and generating . . . among the plurality of grid areas to update the current POI network (Boyns ¶ 0011 teaches the regional profiling platform can extract features in the set of local points of interest, . . . users can freely add additional geotag data for locations in a region including ratings, keywords, comments, and other annotations associated with an area, to populate and update the database used to generate the regional profile (that is, among the plurality of grid areas to update the current POI network)).
Schwent, Forstall, and Boyns are from the same or similar field of endeavor. Schwent teaches determining POI for an area of target users. Forstall teaches location-based information indexes for points of interest. Boyns teaches platform can generate recommendations of locations to transmit to the user of a mobile device, based for instance on the location of the device in the region and the regional profile. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the combination of Schwent and Forstall pertaining to POIs for an area with the POI based user profiles of Boyns.
The motivation for doing so is because of the desirability to provide the capability to associate pieces of information with geographic locations to generate higher-level profiles of geographic regions, as well as produce associated recommendations derived from those regional profiles. (Boyns ¶ 0006).
Though Schwent, Forstall, and Boyns teach the feature of POI deployment for an area based on user profiles, the combination of Schwent, Forstall, and Boyns does not explicitly teach -
* * *
. . . relative to threshold defining a minimum number of users of the preset function within the set distance from the target user device . . . ;
* * *
displaying the map using visual indicators to differentiate the largest total need index among the plurality of grid areas.
But Kramer teaches -
. . . relative to threshold defining a minimum number of users of the preset function within the set distance from the target user device (Kramer ¶ 0057 teaches the Hoozware system makes certain information and statistics about the members available, either directly or indirectly, to the nightclubs (that is, a POI), in addition to other Hoozware system members. For example, using the GPS location of its members, the Hoozware system computer program running on the Hoozware system server determines whether or not to classify a member as attending one of the nightclubs at a point in time. Other Hoozware system members may then receive information informing them of the number of members in attendance at each nightclub (i.e., the minimum number of people there) and even an estimate of the total number of people in attendance, which additionally accounts for non-Hoozware system members (that is, “the minimum number of people there” is a threshold defining a minimum number of users of the preset function within the set distance from the target user device)) . . . ;
* * *
displaying the map using visual indicators to differentiate the largest total need index among the plurality of grid areas (Kramer, Fig. 2A, teaches visual indicators of venue assessments (Examiner annotations in text box):


    PNG
    media_image4.png
    773
    990
    media_image4.png
    Greyscale

Kramer ¶ 0459 teaches the venues are designated on the map by a circle with an associated number, where the number specifies the venue's ranking score based on the members predefined rankings of individual venue characteristics and attendee demographics).
Schwent, Forstall, Boyns, and Kramer are from the same or similar field of endeavor. Schwent teaches determining POI for an area of target users. Forstall teaches location-based information indexes for points of interest. Boyns teaches platform can generate recommendations of locations to transmit to the user of a mobile device, based for instance on the location of the device in the region and the regional profile. Kramer teaches providing a service to promoters, including venues and advertising sponsors, who wish to provide promotions. The service includes making promoter promotions accessible by the mobile phones of members associated with an organization. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the combination of Schwent, Forstall and Boyns pertaining to POI deployment for an area based on user profiles with the minimum user threshold of Kramer.
The motivation to do so is for efficiently promoting venues to potential attendees who are known by the position of their mobile phone to already be in the area and based on their demographics and prior behavior to be likely attendee candidates. (Kramer ¶ 0212).
Though Schwent, Forstall, Boyns and Kramer teach the features of POI deployment for an area based on user profiles with a minimum user threshold, the combination of Schwent, Forstall, Boyns, and Kramer, however, does not explicitly teach -
* * *
. . . , wherein the weights associated with the weighted sum of the users vary in accordance with corresponding family sizes of the users;
* * *
But Soroca teaches -
* * *
. . . , wherein the weights associated with the weighted sum of the users vary in accordance with corresponding family sizes of the users (Soroca ¶ 0144 teaches a weighted averaging process (that is, weights associated with the weighted sum of the users) is implemented to carve out subgroups of users who all highly ranked a product that has an overall unpopular rating with the overall user dataset; Soroca ¶ 0238 teaches the search function is adapted based on family information (e.g., mother’s maiden name, number of siblings, marital status, or the like (that is, weights . . . vary in accordance with corresponding family sizes of the users)); Soroca ¶ 0246 teaches the search function 142 is adapted based on friends and family information (that is, “adapted” is to vary in accordance with corresponding family sizes of the users); Soroca ¶ 0415 teaches mobile content rank may include any and all rankings of aspects of the mobile content. The rankings of aspects of the content may be combined in a variety of ways including adding the rankings to generate a mobile content rank total. Each aspect may be weighted such that all aspects may not contribute equally to the total rank; 
[Examiner notes: the Specification recites “In some implementations, one or more deployment need indexes for a POI are corresponding to a weight. For example, each user (for whom the deployment need index is determined) may be corresponding to a weight. For instance, a household of a family of five may be corresponding to a greater weight than a single person user does. In some examples, each of the deployment need indexes are multiplied by their respective weight and the total deployment need index is determined by adding up the production of the deployment need index and their respective weights” (Specification ¶ 0031)]);
* * *
Schwent, Forstall, Boyns, Kramer, and Soroca are from the same or similar field of endeavor. Schwent teaches determining POI for an area of target users. Forstall teaches location-based information indexes for points of interest. Boyns teaches platform can generate recommendations of locations to transmit to the user of a mobile device, based for instance on the location of the device in the region and the regional profile. Kramer teaches providing a service to promoters, including venues and advertising sponsors, who wish to provide promotions. The service includes making promoter promotions accessible by the mobile phones of members associated with an organization. Soroca teaches delivery of relevant sponsored content to a publisher for presentation to a mobile communication facility. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the combination of Schwent, Forstall, Boyns and Kramer pertaining to POI deployment for an area based on user profiles on a minimum user threshold with the family weights of Soroca.
The motivation for doing so is to provide an improved monetization platform associated with a telecommunications platform. (Soroca ¶ 0003).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Examiner notes that the term "one or more processors", “non-transitory, computer-readable mediums”, “machine readable media”, and “computer systems”, recited in Applicant's claims is interpreted to be a well-known hardware structure. In addition, Examiner notes that the term "net" recited in Applicant's claims is interpreted to be a well-known term referring to electrical interconnects for an integrated circuit.
Regarding claims 5, 12, and 19, the combination of Schwent, Forstall, Boyns, Kramer and Soroca teaches all of the limitations of claims 1, 8, and 15, respectively, as described above. 
Schwent teaches -
wherein the total deployment need index is sum of the one or more POI deployment need indexes (Schwent ¶ 0049 teaches [a] result set is then built 718 (that is, providing) with all the ATMs (that is “all” of the ATMs being a sum of the one . . . POI deployment need indexes)).
Regarding claims 6, 13, and 20, the combination of Schwent, Forstall, Boyns, Kramer and Soroca teaches all of the limitations of claims 1, 8, and 15, respectively, as described above.
Forstall teaches -
wherein the one or more target user devices are determined by filtering out one or more non-target user devices from a group of user devices covered by the target geographic area to be inspected (Forstall ¶¶ 0057-58 teaches user preferences can define the types of location-based information the user of the mobile device 100 wishes to receive. . . . The filter 420 (that is, . . . users are determined by filtering out) of the information service block 280 can receive as an input user preferences; Forstall ¶ 0060 teaches a user of the mobile device 100 can choose to receive categorical information [via preferences] corresponding to restaurants 502, hotels 504, movie theaters information and listings 506, sports venues information and schedules 508, and museums 508 (that is, user preferences that differ from target users is that the one . . . target users . . . determined by filtering out one . . . non-target users from a group of users covered by the target geographic area to be inspected)), wherein a non-target user satisfies at least one condition from a group of conditions consisting of:
the non-target user does not need the preset function (Forstall ¶ 0058 teaches the output of the filter 420 . . . is categorical information that conforms to the input preferences and that can be location-specific based on the input location information (that is, categorical information that does not conform to the input preferences is the non-target user does not need the preset function)), and
at least one POI that has the preset function has been deployed within the set distance of the non-target user (Forstall ¶ 0060 one or more of the categories shown in FIG. 5A can have subcategories that can be selected to further refine the information to be provided to the mobile device (that is, a POI within a category, such as a museum, but not a subcategory, such as an art museum, is at least one POI that has the preset function that has been deployed within the set distance of the non-target user)).
Schwent, Forstall, Boyns, Kramer and Soroca are from the same or similar field of endeavor. Schwent teaches determining POI for an area of target users. Forstall teaches location-based information indexes for points of interest relating filter of categories and subcategories. Boyns teaches platform can generate recommendations of locations to transmit to the user of a mobile device, based for instance on the location of the device in the region and the regional profile. Kramer teaches providing a service to promoters, including venues and advertising sponsors, who wish to provide promotions. The service includes making promoter promotions accessible by the mobile phones of members associated with an organization. Soroca teaches delivery of relevant sponsored content to a publisher for presentation to a mobile communication facility. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the combination of Schwent, Boyns, Kramer and Soroca pertaining to a POI for an area the filter based on user preferences distinguishing between a target and non-target user of Forstall.
The motivation for doing so is to receive categorical information corresponding to venue preferences. (Forstall ¶ 0060).
10.	Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20140094194 to Schwent et al. [hereinafter Schwent] in view of US Published Application 20090005021 to Forstall et al. [hereinafter Forstall] , US Published Application 20100076968 to Boyns et al. [hereinafter Boyns], US Published Application 20130282490 to Kramer et al. [hereinafter Kramer ], and US Published Application 20120173370 to Soroca et al. [hereinafter Soroca], and further in view of US Published Application 20150026190 to Black [hereinafter Black].
Regarding claims 2, 9, and 16, the combination of Schwent, Forstall, Boyns, Kramer and Soroca teaches all of the limitations of claims 1, 8, and 15, respectively, as described above. 
Though Schwent, Forstall, Boyns, Kramer and Soroca teach the features of POI deployment for an area based on user profiles with a minimum user threshold with user weighting, the combination of Schwent, Forstall, Boyns, Kramer, and Soroca, however, does not explicitly teach -

further comprising:
providing by the one or more processors, at least one grid area from the plurality of the grid areas to be inspected.
But Black teaches -
further comprising:
providing by the one or more processors, at least one grid area from the plurality of the grid areas to be inspected (Black ¶ 0020 teaches utiliz[ing] spatial area subdivisions to efficiently identify point of interest (POI) locations. Embodiments describe processes for dividing a finite two-dimensional (2D) or three-dimensional (3D) space into subdivisions; this subdivision process may recursively divide these subdivisions until individual points of interest locations are mapped to individual subdivisions).
Schwent, Forstall, Boyns, Kramer, Soroca, and Black are from the same or similar field of endeavor. Schwent teaches determining POI for an area. Forstall teaches location-based information indexes for points of interest. Boyns teaches platform can generate recommendations of locations to transmit to the user of a mobile device, based for instance on the location of the device in the region and the regional profile. Kramer teaches providing a service to promoters, including venues and advertising sponsors, who wish to provide promotions. The service includes making promoter promotions accessible by the mobile phones of members associated with an organization. Soroca teaches delivery of relevant sponsored content to a publisher for presentation to a mobile communication facility. Black teaches using spatial area subdivision to identify point of interest (POI) locations. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Schwent, Forstall, Boyns, Kramer and Soroca pertaining to POI determination for an area with the subdividing area for POI determination of Black.
The motivation for doing so is to use spatial area subdivisions to efficiently identify point of interest locations. (Black ¶ 0020).
Regarding claims 3, 10, and 17, the combination of Schwent, Forstall, Boyns, Kramer, Soroca, and Black teaches all of the limitations of claims 2, 9, and 16, respectively, as described above. 
Schwent teaches further comprising providing . . . one or more total deployment need indexes of one or more grid areas of the plurality of grid areas to a POI server of a set service provider to determine one or more addresses (Schwent ¶ 0024 teaches server (that is, a POI server) where they are sent either to the web services API 104 or to a location administration tool 116. . . . Requests sent to the web services API 104 can include an address along with the type or types of resources the client 106 is requesting. The address can include any address, in any recognized format, for any country, provided the address is capable of being processed by a geolocation provider 110 (that is, a POI server of a set service provider to determine one or more addresses)) for deploying to the target geographic area one or more POIs that have the preset function (Examiner notes the phrase “for deploying . . .” is an intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations and is of no significance to claim construction).
11.	Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20140094194 to Schwent et al. [hereinafter Schwent] in view of US Published Application 20090005021 to Forstall et al. [hereinafter Forstall], US Published Application 20100076968 to Boyns et al. [hereinafter Boyns], US Published Application 20130282490 to Kramer et al. [hereinafter Kramer], US Published Application 20120173370 to Soroca et al. [hereinafter Soroca], and further in view of US Published Application 20110113040 to Bickel et al. [hereinafter Bickel].
Regarding claims 7 and 14, the combination of Schwent, Forstall, Boyns, Kramer and Soroca teaches all of the limitations of claims 6 and 13, respectively, as described above.
Schwent teaches wherein the at least one POI has been deployed by a common service provider (Schwent ¶ 0033 teaches the resource database 102 holds all resource data and the location name and address information for that data. The resource database 102 design allows for locations to be shared (that is, common service provider) and specific data sets to be segmented (e.g., such as ATM locations and merchant services locations) (that is, the at least one POI has been deployed by a common service provider). A location master table 502 (shown in FIG. 5) holds the basic address information for a particular resource, as well as the latitude and longitude data associated with each resource) . . . .
Though Schwent, Forstall, Boyns, Kramer and Soroca teach the features of POI deployment for an area based on user profiles with a minimum user threshold with user weighting, the combination of Schwent, Forstall, Boyns, Kramer, and Soroca, however, does not explicitly teach -
However, the combination of Schwent, Forstall, Boyns, Kramer, and Soroca does not explicitly teach -
. . . a common service provider that interacts with the one or more non-target user devices more frequently than other service providers that are able to deploy POIs that have the preset function.
But Bickel teaches -
. . . a common service provider that interacts with the one or more non-target user devices more frequently than other service providers that are able to deploy POIs that have the preset function (Bickel ¶ 0021 teaches [u]sers frequently select to use a service provider that retrieves correct search results (that is, a common service provider that interacts with the one or more non-target user devices more frequency than other service providers) in an efficient and convenient manner (that is, by having correct search results, the service provider interacts with the non-target user more frequently than other service providers that are able to deploy POIs that have the preset function)).
Schwent, Forstall, Boyns, Kramer, Soroca, and Bickel are from the same or similar field of endeavor. Schwent teaches determining POI for an area of target users. Forstall teaches location-based information indexes for points of interest relating filter of categories and subcategories. Boyns teaches platform can generate recommendations of locations to transmit to the user of a mobile device, based for instance on the location of the device in the region and the regional profile. Kramer teaches providing a service to promoters, including venues and advertising sponsors, who wish to provide promotions. The service includes making promoter promotions accessible by the mobile phones of members associated with an organization. Soroca teaches delivery of relevant sponsored content to a publisher for presentation to a mobile communication facility. Bickel teaches a common service provider providing correct search results for location based services. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the combination of Schwent, Forstall, Boyns, Kramer and Soroca pertaining to a POI for an area the filter based on user preferences distinguishing between a target and non-target user with the service provider interaction accessed frequently to provide correct results of Bickel.
The motivation for doing so is to provide a quick and efficient location services that are convenient for a user to utilize. (Bickel ¶ 0021).
Response to Arguments
12.	With respect to the rejections under Section 101, the Applicant submits that “the claims are still patent eligible because the amended features provide the improvements to a particular technical application described in the specification.” (Response at pp. 11-17).
Examiner respectfully disagrees. To the extent that the Applicant’s arguments have been earlier addressed, Examiner points to the Final Office Action filed 17 February 2021, at pp. 33-34, and the Non-Final Office action filed 03 September 2021, at pp. 27-39).
13.	Applicant argues, with regard to the instant claims, that the cited prior art references do not teach the feature of “relative to a threshold defining a minimum number of users of the preset function within the set distance from the target user device, wherein the weights associated with the weighted sum of the users vary in accordance with corresponding family sizes of the users." (Response at pp. 17-18).  Accordingly, Examiner cites to Soroca as teaching this feature, as set out in the rejections hereinabove.
Examiner agrees with respect to the feature of a “threshold defining a minimum number of users of the preset function within the set distance from the target user device . . . .” Accordingly, Examiner cites to Kramer as teaching this feature, as set out in the rejections hereinabove.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Published Application 20140164119 to Narayanan et al.) teaches identifying a geographic location of a financial transaction.
(US Published Application 20120289147 to Raleigh et al.) teaches [a] value metric function used to compute value metrics may change over time, or location, or communication network, etc. 
(Li et al., “Strictly Localized Sensor Self-Deployment for Optimal Focused Coverage,” IEEE (2011)) teaches deploying sensors in polygon layers over a locally computable equilateral triangle tessellation (TT) for optimal F-coverage formation through two strictly localized solution algorithms, Greedy Advance (GA), and Greedy-Rotation-Greedy (GRG). The two algorithms drive sensors to move along the TT graph to surround POI.
16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122
/BRIAN M SMITH/Primary Examiner, Art Unit 2122